                                                    Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 1 of 8




                                         1    J. RANDALL JONES, ESQ. (#1927)
                                              MICHAEL J. GAYAN, ESQ. (#11135)
                                         2    KEMP, JONES & COULTHARD, LLP
                                              3800 Howard Hughes Parkway, 17th Fl.
                                         3    Las Vegas, Nevada 89169
                                              Ph.: (702) 385-6000
                                         4    Fax: (702) 385-6001
                                              m.gayan@kempjones.com
                                         5
                                              Attorneys for Defendants Tong Shiping,
                                         6    Cheng Weihong, Meng Dong, LV Fuqi,
                                              Yu Jun, Bai Shaohua, Xinwei Wang, and
                                         7
                                              Lili Yang
                                         8
                                                                         UNITED STATES DISTRICT COURT
                                         9
                                                                                    DISTRICT OF NEVADA
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP


  (702) 385-6000 • Fax (702) 385-6001




                                         10
                                               BARNA CAPITAL GROUP LTD, a Cyprus Entity,             Case No.:
       Las Vegas, Nevada 89169




                                         11    derivatively on behalf of CHINA AUTO
                                               LOGISTICS, INC., a Nevada Corporation
                                         12                           Plaintiffs,                    NOTICE OF REMOVAL OF ACTION
                                               v.                                                    PURSUANT TO 28 U.S.C. § 1441
                                         13
                                               TONG SHIPING, an Individual; CHENG                    [DIVERSITY JURISDICTION]
                                         14    WEIHONG, an Individual; HOWARD BARTH, an
                                               Individual; MENG DONG, an Individual; LV
                                         15
                                               FUQUI, an Individual; YU JUN, an Individual; BAI
                                         16    SHAOHUA, an Individual; XINWEI WANG, an
                                               Individual; LILI YANG, an Individual; LISI
                                         17    GROUP (HOLDINGS) LTD, a Bermuda Limited
                                               Liability Company; MEGA CONVENTION
                                         18
                                               GROUP LIMITED, a British Virgin Islands Limited
                                         19    Liability Company; TIANJIN BINHAI CAR CITY,
                                               LTD., a company established in the Peoples
                                         20    Republic of China; MIGHTY MARK
                                               INVESTMENTS, a British Virgin Islands
                                         21    Corporation; TIANJIN CALISTAR AUTOMALL
                                               OPERATION MANAGEMENT CO., LTD., a
                                         22
                                               limited company established in the Peoples Republic
                                         23    of China; CALISTAR AUTOMOBILE SALES
                                               AND SERVICES, LTD., a limited company
                                         24    established in the Peoples Republic of China;
                                               TIANJIN CALISTAR INDUSTRIAL COMPANY,
                                         25    LTD., a limited company established in the Peoples
                                                  Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 2 of 8




                                         1     Republic of China; WORLD VAST
                                               INTERNATIONAL ENTERPRISE LIMITED, a
                                         2     Hong Kong Limited Liability Company; TIANJIN
                                               BOHAI CAR SUPPLY CHAIN MANAGEMENT
                                         3
                                               CO. LTD., a limited company established in the
                                         4     Peoples Republic of China,
                                                                       Defendants.
                                         5
                                               And
                                         6
                                               CHINA AUTO LOGISTICS, INC., a Nevada
                                         7     Corporation, nominal Defendant.

                                         8

                                         9           Pursuant to 28 U.S.C. § 1441 et seq., Defendants Tong Shiping, Cheng Weihong, Meng Dong,
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10   Lv Fuqui, Yu Jun, Bai Shaohua, Xinwei Wang, and Lili Yang (the “Individual Defendants”) hereby
  (702) 385-6000 • Fax (702) 385-6001
       Las Vegas, Nevada 89169




                                         11   file a Notice of Removal for the above-captioned action to this Court.

                                         12          In further support of this Notice, the Individual Defendants state as follows:

                                         13          1.      The Individual Defendants are named in Civil Action No. A-18-772474-B filed in the

                                         14   Eighth Judicial District Court of Clark County, Nevada (the “State Court Action”).

                                         15          2.      The Complaint in the State Court Action was filed with the Clerk of the Eighth Judicial

                                         16   District Court of Clark County, Nevada on April 6, 2018.

                                         17          3.      This Court is the proper district court for removal because the Eighth Judicial District

                                         18   Court of Clark County, Nevada is located within the District of Nevada.

                                         19          4.      The Individual Defendants all are current or former directors or officers of nominal

                                         20   defendant China Auto Logistics, Inc. (“CALI”), a Nevada corporation.

                                         21          5.      Plaintiff served the Individual Defendants pursuant to N.R.S. 75.160, Nevada’s

                                         22   director service statute. The director service statute provides that service on a “management person,”

                                         23   which includes directors and officers, is complete after service of process on the management person

                                         24   is first provided to the entity’s registered agent and then the clerk of court mails true and attested

                                         25   copies of the service papers to the management person. N.R.S. 75.160(2), (7). Plaintiff served CALI
                                                                                                2
                                                  Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 3 of 8




                                         1    via its registered agent on August 6, 2018. Plaintiff served CALI’s registered agent (to the attention

                                         2    of the Individual Defendants) on January 23, 2019. The Clerk mailed the required notice to the

                                         3    attention of the Individual Defendants on January 24, 2019, and the Individual Defendants were

                                         4    served on that date, i.e., January 24, 2019.

                                         5           6.      This Notice is being filed within thirty days after the Individual Defendants were

                                         6    served with a copy of the Complaint, which was Plaintiff’s initial pleading setting forth the claims

                                         7    for relief upon which Plaintiff’s action is based.

                                         8           7.      At this time, only the Individual Defendants and CALI have been served. All

                                         9    Defendants served with the Complaint in the State Court Action consent to removal. As discussed
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10   below, CALI’s consent is not required for removal. In any event, CALI consents to remove this
  (702) 385-6000 • Fax (702) 385-6001
       Las Vegas, Nevada 89169




                                         11   action to federal court, as indicated by its Consent, which is attached as Exhibit A. Because the other

                                         12   defendants have not been served, their consent is not required. 28 U.S.C. § 1446(b)(2)(A).

                                         13          8.      CALI is a company engaged in the business of exporting luxury vehicles to China and

                                         14   reselling them in that country. Plaintiff alleges to be a stockholder of CALI, and Plaintiff asserts

                                         15   purported derivative claims on behalf of CALI, alleging that the Individual Defendants and Defendant

                                         16   Howard Barth breached the fiduciary duties they owed as directors and/or officers to CALI. See e.g.,

                                         17   Ex. B at ¶4.

                                         18          9.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a),

                                         19   because complete diversity exists between the parties and the amount in controversy exceeds $75,000.

                                         20   Plaintiff is a citizen of Cypress, id. at ¶28, and the remaining defendants all are citizens of countries

                                         21   or states other than Cypress. Id. at ¶1. CALI is a Nevada corporation. Id. at ¶4. The Individual

                                         22   Defendants all are citizens of the People’s Republic of China. Id. at ¶¶30-32, 34-38. With the

                                         23   exception of Howard Barth, the unserved defendants all are entities domiciled in foreign countries

                                         24

                                         25
                                                                                                   3
                                                     Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 4 of 8




                                         1    other than Cypress. 1 Howard Barth, the remaining unserved defendant, is a citizen of Canada. Id. at

                                         2    ¶33.

                                         3             10.   The Complaint alleges millions of dollars in damages. Id. at ¶¶5, 63-65. Accordingly,

                                         4    the amount in controversy exceeds $75,000.

                                         5             11.   Finally, the limitations of 28 U.S.C. § 1441(b)(2) do not apply here. Nominal

                                         6    defendant CALI is a Nevada corporation, but Plaintiff’s Complaint alleges derivative claims asserted

                                         7    in CALI’s name. “In determining citizenship for purposes of diversity jurisdiction . . . the court must

                                         8    arrange the parties according to their actual sides in the dispute. In derivative actions like this one,

                                         9    the corporation ‘is the real party in interest and usually properly aligned as plaintiff.’” Gartner v.
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10   Pyatt, No. 2:16-cv-00553-JAD-CWH, 2016 WL 7007493, at *2 (D. Nev. Nov. 29, 2016) (quoting In
  (702) 385-6000 • Fax (702) 385-6001
       Las Vegas, Nevada 89169




                                         11   re Digimarc Corp. Deriv. Litig., 549 F.3d 1223, 1234 (9th Cir. 2008)). Accordingly, CALI properly

                                         12   is considered a plaintiff in this action for purposes of jurisdiction, and the forum defendant rule does

                                         13   not apply. See id. at *2-3 (finding that resident corporation properly was aligned as a plaintiff in a

                                         14   derivative action and permitting removal). 2

                                         15

                                         16
                                                       1
                                         17             The unserved defendants are: (1) LISI Group (Holdings) LTD, a Bermuda limited liability
                                              company; (2) Mega Convention Group LTD, a British Virgin Islands limited liability company; (3)
                                         18   Tianjin Binhai Car City, LTD, a company established in the People’s Republic of China; (4) Mighty
                                              Mark Investments, a British Virgin Islands corporation; (5) Tianjin Calistar Automall Operation
                                         19   Management Co., LTD, a limited liability company established in the People’s Republic of China;
                                              (6) Calistar Automobile Sales and Services, LTD, a limited liability company established in the
                                         20   People’s Republic of China; (7) Tianjin Calistar Industrial Company, LTD, a limited liability
                                              company established in the People’s Republic of China; (8) World Vast International Enterprise
                                         21   Limited, a Hong Kong limited liability company; and (9) Tianjin Bohai Car Supply Chain
                                              Management Co. LTD, a limited liability company established in the People’s Republic of China.
                                         22   Ex. B at ¶¶39-47. (Several of the Complaint’s allegations differ from its caption. For example, the
                                              Complaint captions LISI as a Bermuda limited liability company, but alleges that LISI is a Hong
                                         23   Kong corporation. Id. at ¶39. In either event, LISI is diverse to Plaintiff. Mighty Mark Investments
                                              is captioned as a corporation, but alleged to be a limited liability company. Id. at ¶43. That distinction
                                         24   also does not affect the appropriateness of removal.)
                                                       2
                                                       Because CALI must be realigned as a plaintiff for purposes of jurisdiction, its consent to
                                         25   removal is not required under 28 U.S.C. § 1446(b)(2)(A).
                                                                                                  4
                                                   Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 5 of 8




                                         1            12.     Pursuant to 28 U.S.C. 1446(a), attached hereto as Exhibits B–T are true and correct

                                         2    copies of all substantive records and proceedings from the State Court Action.

                                         3            13.     Pursuant to 28 U.S.C. § 1446(d), the Individual Defendants shall file a copy of this

                                         4    Notice of Removal with the Clerk of the State Court Action, and shall serve Plaintiff through his

                                         5    attorney of record in the State Court Action with this Notice promptly after its filing.

                                         6            14.     By filing this Notice of Removal, the Individual Defendants do not waive any defense

                                         7    to the Complaint, including, but not limited to, lack of service, improper service, or lack of personal

                                         8    jurisdiction.

                                         9            WHEREFORE, the Individual Defendants notice the removal of this case to the District of
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10   Nevada pursuant to 28 U.S.C. §1441 et seq.
  (702) 385-6000 • Fax (702) 385-6001
       Las Vegas, Nevada 89169




                                         11           DATED this 28th day of January, 2019.

                                         12                                                          Respectfully submitted,

                                         13                                                          KEMP, JONES & COULTHARD, LLP

                                         14                                                          /s/ Michael Gayan
                                                                                                     J. Randall Jones, Esq. (#1927)
                                         15                                                          Michael J. Gayan, Esq. (#11135)
                                                                                                     3800 Howard Hughes Parkway, 17th Fl.
                                         16                                                          Las Vegas, Nevada 89169

                                         17                                                          Attorneys for Defendants Tong Shiping, Cheng
                                                                                                     Weihong, Meng Dong, LV Fuqi, Yu Jun, Bai
                                         18                                                          Shaohua, Xinwei Wang, and Lili Yang
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                                                                                 5
                                                  Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 6 of 8




                                         1                                          PROOF OF SERVICE

                                         2           I hereby certify that on the 28th day of January, 2019, I served a true and correct copy of the

                                         3    foregoing NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1441 via the

                                         4    United States District Court’s CM/ECF electronic filing system addressed to the following counsel:

                                         5     John P. Aldrich                                      Jason M. Kerr, Esq.
                                               Aldrich Law Firm, Ltd.                               Ronald F. Price, Esq.
                                         6     1601 S. Rainbow Blvd., Suite 160                     Price Parkinson & Kerr, PLLC
                                               Las Vegas, NV 89146                                  5742 West Harold Gatty Dr.
                                         7     jaldrich@johnaldrichlawfirm.com                      Salt Lake City, UT 84116
                                               Attorney for Plaintiff Barna Capital Group Ltd       jasonkerr@ppktrial.com
                                         8                                                          ronprice@ppktrial.com
                                                                                                    Attorney for Plaintiff Barna Capital Group Ltd
                                         9
                                               Pat Lundvall, Esq.                         Paul Walsen, Esq.
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10    Rory T. Kay, Esq.                          Nicole C. Mueller, Esq.
  (702) 385-6000 • Fax (702) 385-6001




                                               McDonald Carano, LLP                       K&L Gates LLP
       Las Vegas, Nevada 89169




                                         11    2300 West Sahara Ave., Suite 1200          70 West Madison St., Suite 3100
                                               Las Vegas, NV 89102                        Chicago, IL 60602-4207
                                         12    plundvall@mcdonaldcarno.com                paul.walsen@klgates.com
                                               rkay@mcdonaldcarano.com                    nicole.mueller@klgates.com
                                         13    Attorneys for Nominal Defendant China Auto Attorneys for Nominal Defendant China Auto
                                               Logistics, Inc.                            Logistics, Inc.
                                         14
                                               Jeffrey F. Barr, Esq.                                Joni Jacobsen, Esq.
                                         15    Lee I. Iglody, Esq.                                  Christopher S. Burrichter, Esq.
                                               Ashcraft & Barr LLP                                  Dechert LLP
                                         16    2300 West Sahara Ave., Suite 900                     35 West Wacker Dr., Suite 3400
                                               Las Vegas, NV 89102                                  Chicago, IL 60601
                                         17    barrj@ashcraftbarr.com                               joni.jacobsen@dechert.com
                                               iglodyl@ashcraftbarr.com                             christopher.burrichter@dechert.com
                                         18    Attorneys for Defendant Howard Barth                 Attorneys for Defendant Howard Barth

                                         19

                                         20
                                                                                                /s/ Pamela Montgomery
                                         21                                                     An employee of Kemp, Jones & Coulthard, LLP

                                         22

                                         23

                                         24

                                         25
                                                                                                6
                                               Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 7 of 8




                                         1                                        Index of Exhibits
                                         2    Exhibit                           Description                             Pages
                                         3      A       CALI’s Consent to Removal                                        2

                                         4      B       Complaint, filed on April 6, 2018                                69

                                         5              Ex Parte Motion to Enlarge Time to Effectuate Service of
                                                C                                                                        10
                                                        Process, filed on August 6, 2018
                                         6
                                                        Affidavits of Service for China Auto Logistics, Inc., the
                                         7      D       Individual Defendants, and Howard Barth, filed on August 7,      10
                                                        2018
                                         8
                                                E       Order Granting Ex Parte Motion to Enlarge Time to
                                                                                                                         3
                                         9              Effectuate Service of Process, filed on August 22, 2018
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10             Notices of Entry of Defaults for China Auto Logistics, Inc.,
  (702) 385-6000 • Fax (702) 385-6001




                                                F       the Individual Defendants, and Howard Barth, filed on            60
       Las Vegas, Nevada 89169




                                         11             September 11, 2018

                                         12     G       Individual Defendants’ Motion to Set Aside Defaults, filed
                                                                                                                         8
                                                        on September 28, 2018
                                         13
                                                H       Business Court Civil Coversheet, filed on October 1, 2018        1
                                         14      I      Peremptory Challenge of Judge, filed on October 1, 2018          3
                                         15             Plaintiff’s Opposition to Individual Defendants’ Motion to
                                                 J                                                                       89
                                                        Set Aside Defaults, filed on October 22, 2018
                                         16
                                                K       Nominal Defendant China Auto Logistics, Inc.’s Motion to
                                         17                                                                              44
                                                        Set Aside Default, filed on October 24, 2018
                                         18             Reply in Support of Individual Defendants’ Motion to Set
                                                L                                                                        9
                                                        Aside Defaults, filed on November 8, 2018
                                         19
                                                M       Plaintiff’s Opposition to China Auto Logistics, Inc.’s Motion
                                         20                                                                              89
                                                        to Set Aside Default, filed on November 13, 2018

                                         21             Nominal Defendant China Auto Logistics, Inc.’s Reply in
                                                N       Support of Motion to Set Aside Default, filed on November        5
                                         22             27, 2018

                                         23     O       Order Granting Individual Defendants’ Motion to Set Aside
                                                                                                                         4
                                                        Defaults, filed on December 3, 2018
                                         24

                                         25
                                                                                            7
                                               Case 2:19-cv-00169-JCM-PAL Document 1 Filed 01/28/19 Page 8 of 8




                                         1                                        Index of Exhibits
                                         2    Exhibit                           Description                             Pages
                                         3              Order Granting Nominal Defendant China Auto Logistics,
                                                P       Inc.’s Motion to Set Aside Default, filed on December 27,        2
                                         4              2018

                                         5              Stipulation and Order to Set Aside Default, filed on January
                                                Q                                                                        2
                                                        7, 2019
                                         6
                                                R       Notice of Entry of Order, filed on January 22, 2019              8
                                         7
                                                S       Affidavits of Service for the Individual Defendants, filed on
                                                                                                                         8
                                         8              January 23, 2019

                                         9      T       Nominal Defendant China Auto Logistics, Inc.’s Motion to
                                                                                                                         25
                                                        Dismiss, filed on January 23, 2019
3800 Howard Hughes Parkway, 17th Floor
 KEMP, JONES & COULTHARD, LLP




                                         10
  (702) 385-6000 • Fax (702) 385-6001




                                                U       Notice of Compliance, filed on January 24, 2019                  10
       Las Vegas, Nevada 89169




                                         11

                                         12

                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                                                                          8
